Mikoll, J.,
dissents and votes to annul in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. It is clear from the documents submitted by the commissioner that petitioner only failed to keep an appointment for a "pre-assignment job interview”. She did not "refuse to report for or to perform work to which [s]he has been assigned by the social services official.” Subdivision 4 of section 164 of the Social Services Law is not applicable to the facts of this case. Paragraphs (1), (2) and (3) of 18 NYCRR 385.6 (a) of the commissioner’s regulations refer to situations arising under subdivision 5 of section 131 of the Social Services Law. Likewise, paragraph (8) of the same regulation does not make reference to a failure to report for a "pre-assignment job interview.” Consequently, the presumption created by 18 NYCRR 385.6 (a) is unavailable, and there is neither statutory nor regulatory authority for imposing the sanction contained in 18 NYCRR 385.7 (b). Moreover, the record as a whole does not contain substantial evidence to support the determination of the commissioner. The determination should be annulled and the matter remitted to the commissioner for appropriate action.